Title: From George Washington to Henry Knox, 30 March 1782
From: Washington, George
To: Knox, Henry


                        
                            My dear Sir,
                            York Hutts 30th Mar. 1782
                        
                        You are too well acquainted with my opinion of certain characters in this State—especially one whom I am told
                            is now an attendant on you at Elizabeth Town—to need a repetition of it at this time; but I wish it were possible for you
                            to guard your Colleague against the arts, & the disadvantages which certainly will result from a free intercourse of
                            Sentiments with the person I allude to, on points, the knowledge of which, can avail the B. Commissioners.
                        I have every reason short of positive proof, to believe the person here meant, is a traitor to this
                            Country—that he is in  pay of the enemy—and that every piece of information which he can extract from Mr  will be communicated to the Comrs on the other side—Judge then how far
                            you will be able to carry points that depend upon secrecy, address, & good management. You will be, I have no
                            doubt, attended by other persons of similar characters—but none, for obvious reasons, so dangerous.
                        You will readily perceive that this is a confidential letter, written for the best of purposes—I need not add
                            how much I am. Dr Sir Yr Most Obedt & Affecte Servt
                        
                            Go: Washington
                        
                    